Citation Nr: 9934850	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for compartment 
syndrome of the right forearm, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 1951 to August 1961.

By rating decision of June 1992, the RO granted compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
compartment syndrome of the right forearm.  A 40 percent 
rating was assigned, pending an "at once" examination.  A 
subsequent September 1992 rating decision proposed to reduce 
the evaluation for compartment syndrome of the right forearm 
from 40 percent to 20 percent disabling.  The veteran was 
notified of the proposed reduction and afforded a personal 
hearing at the RO.  Subsequently, the RO determined in an 
April 1993 rating action, that the reduction was not 
warranted, and the 40 percent rating was continued.  The 
veteran then appealed for a higher schedular rating.  

Thereafter, the veteran filed a claim for entitlement to a 
TDIU.  By rating decision of January 1994, the RO denied a 
TDIU, which action the veteran appealed, and the claims were 
forwarded to the Board of Veterans' Appeals, (Board) in 
Washington, DC.  In August 1996, the Board remanded the case 
for evidentiary development to include a current VA 
examination.  The case has now been returned to the Board for 
further appellate consideration.

In addition to the foregoing, the Board observes that in the 
Written Brief Presentation prepared by the veteran's 
representative in June 1999, the issue was raised regarding 
the veteran's entitlement to service connection benefits for 
scarring of the right forearm, as secondary to the veteran's 
post operative right forearm compartment syndrome.  Although 
previously addressed in an April 1997 rating action and 
denied, the veteran's representative apparently seeks to 
attempt to reopen that matter.  This claim, however, has not 
been developed on appeal, and is not inextricably intertwined 
with the issues on appeal since all impairment arising out 
the veteran's post operative right forearm compartment 
syndrome will be considered in determining whether an 
increased rating for that disability is warranted, and 
whether TDIU benefits are warranted.  Therefore, the matter 
concerning right arm scarring it is not properly before the 
Board at this time, and is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's compartment syndrome of the right forearm 
is currently manifested by complaints of pain and limitation 
of motion, weakness, numbness and lack of grip strength; 
clinical findings are insufficient to demonstrate more than 
moderate incomplete paralysis of all radicular groups.

2.  Service connection is in effect for compartment syndrome 
of the right forearm, suture scars under the chin, and a 
donor site scar of the right anterior thigh; the veteran has 
a combined 40 percent rating for service-connected 
disabilities.

3.  The veteran has non-service-connected disabilities which 
include atherosclerotic coronary vascular disease, post-
operative radiculopathy at L4-5, hypertension, and status 
post right hemisphere ischemic event.

4.  The veteran was born in August 1934, he has a G.E.D. and 
worked as a janitor.  

5.  The veteran's service-connected disabilities do not 
render him unemployable.






CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 40 percent for 
compartment syndrome of the right forearm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 8513 (1999).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's compartment syndrome of the right forearm 
(major) has been rated 40 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513 
(1999).  Under this code, a 40 percent rating is assigned for 
moderate incomplete paralysis of all radicular groups.  When 
there is severe incomplete paralysis of all radicular groups 
involving the major extremity, a 70 percent rating is 
assigned.  Id.  Complete paralysis of all radicular groups is 
rated 90 percent disabling.  Id.

At the time of the August 1996 Board remand, the evidence of 
record showed inconsistent clinical findings regarding the 
severity of the veteran's compartment syndrome of the right 
forearm and residuals thereof.  On VA neurological 
examination in July 1992, electromyographic (EMG) studies 
were not completed due to the veteran's refusal to proceed 
with the testing.  That part of the EMG study which was 
completed showed median and ulnar nerve studies within normal 
limits.  On VA general medical examination in December 1993, 
the VA examiner concluded that the veteran had severe 
peripheral nerve injury of the right forearm resulting in 
major disability.  This diagnostic impression varied 
significantly from the findings on neurological examination 
at the same time which showed near normal strength in all 
peripheral nerves.  The neurologist commented that the 
veteran had provided a suboptimal effort on examination which 
had resulted in inconsistent findings.  The veteran again 
refused to undergo EMG testing at that time.  The case was 
remanded, in part, to resolve the stated inconsistencies 
between the veteran's reported manifestations of his 
compartment syndrome of the right forearm and the clinical 
findings.

Pursuant to the remand, the veteran was seen for a VA 
neurological examination in September 1996.  Examination of 
the right arm was indicated to be difficult due to less than 
full effort from the veteran.  There was questionable 
weakness of the right triceps and biceps, but the veteran 
could actively move his forearm at the right elbow.  Pinprick 
testing was attempted but could not be tolerated by the 
veteran.  Vibration and position were normal throughout.  
Sensory function revealed a decrease in the right forearm and 
right hand on both flexor and extensor aspects with normal 
function above the right elbow.  The diagnostic assessment 
was mild atrophy of the small muscles and weakness of the 
right hand and right wrist flexors which were likely related 
to involvement of the right median and ulnar nerve secondary 
to the compartment syndrome of the right forearm.  The VA 
examiner recommended an EMG to obtain more specific findings 
regarding nerve injury, but noted that he did not think the 
veteran would tolerate that procedure.

On VA orthopedic examination in September 1996, the veteran 
reported a history of stroke two months earlier.  On 
examination, the veteran had no grip strength on the right.  
With respect to the donor site scar and the residual scar at 
the site of the fasciotomy, the VA examiner noted the 
presence of well-healed, nontender scars.  X-rays of the 
right wrist were negative for evidence of fracture.  The 
diagnostic impression included zero pounds grip strength of 
the right wrist, loss of range of motion of the right wrist, 
and well-healed nontender scars of the right anterior thigh 
and right palmar side wrist forearm, antecubital area, and 
right distal upper arm.

A May 1997 statement from the veteran's wife was received in 
which she contended that the veteran had not refused to have 
an EMG or stop the testing prior to its conclusion; the 
person in charge of the testing made the decision to stop the 
EMG testing.

Thereafter, the veteran was seen for further VA examination 
of his scars in November 1998.  The veteran was noted to have 
a completely numb area where he had a skin graft done, 
extending above the right elbow and into the palm being 12 1/2 
inches in length and 2 1/2 inches wide at its widest area.  
Horizontal to the main scar, there was a 1 1/2 inch scar 
medially.  On the anterior leg, there was a scar from the 
area where the graft was taken measuring 10 inches in length 
and 2 inches wide.  There was no irritation or loss of 
sensation in that area.  The diagnostic impression included 
extensive skin graft of the right forearm with residual 
soreness and lack of feeling.

On VA neurological examination the same day in November 1998, 
the veteran complained that his right arm had been of no use 
to him since he developed the compartment syndrome.  On 
examination, the veteran was noted to have marked weakness of 
all muscle groups of the right hand, right forearm and right 
upper arm.  There were no fasciculations and no atrophy 
present.  There was moderate weakness of inversion and 
eversion of the right elbow.  The VA examiner commented that 
while the veteran was giving his medical history and moving 
about, it was clear that he was able to use his right arm and 
hand very effectively, even though the clinical findings on 
examination did not reveal such ability.  On examination, the 
veteran was unable to clench his fist, elevate his wrist, 
depress his wrist or invert or externally move the wrist in 
any location or space.  The VA examiner noted that these 
abnormalities were not consistent with the veteran's 
neurologic or medical injury.  He concluded further that the 
veteran did not have any nerve deficit in the right hand or 
arm attributable to the compartment syndrome injury.  
Inasmuch as the veteran refused to undergo an EMG, the 
clinical findings available did not demonstrate any 
neurological injury to the right upper extremity as a result 
of the compartment syndrome.

Thereafter, the veteran was seen for additional VA orthopedic 
and neurological examination in February 1999 by the same 
physician who conducted the neurological examination in 
November 1998.  In February 1999, the veteran was observed to 
have some difficulty getting the right sleeve of his shirt on 
and off and had to use his left hand for assistance.  He 
appeared to be markedly tender and sensitive throughout the 
right upper extremity and objected to any manipulation of the 
right upper extremity.  Grip strength was again reported to 
be 0 pounds on the right side.  The examiner noted the 
presence of slight residual right biceps atrophy which was 
felt to be likely secondary to the compartment syndrome of 
the right forearm.  On neurological examination, the veteran 
denied problems with his right shoulder and right arm.  He 
said he was unable to use either arm above his shoulders 
because of his "heart."  During the examination, the 
veteran did not use his right hand and kept it flexed against 
his chest.  However, when he was getting dressed, the veteran 
was observed using his right hand to put on his shirt and 
comb his hair, using the right hand in what the VA examiner 
indicated was a normal fashion.  The veteran would not allow 
the VA examiner to touch the scars on the volar surface of 
the veteran's right forearm, maintaining that they were 
acutely sensitive.  Reflexes in the right arm were reported 
to be normal.  There was diffuse and giving way weakness of 
the right arm above the right elbow.  This was noted to be 
inconsistent with the veteran's complaints.  There was some 
weakness demonstrated in all three major nerves of the hand, 
but the VA examiner noted inconsistencies between the 
weakness evident on clinical examination and his observations 
of the veteran performing the activities of getting dressed 
and using his right hand generally in a normal manner.

In summary, the VA examiner indicated that the examination of 
the veteran was totally inconsistent with his reported 
history.  His complained that he was unable to use his right 
hand at all, but was observed to clearly use it and in a 
largely normal manner.  With respect to the presence of nerve 
injury, the VA examiner noted that, if present, there would 
be atrophy, fasciculations and skin changes in the hand.  
These were not observed.  By measurement, both of the 
veteran's forearms and upper arms were of approximately the 
same size.  The VA examiner concluded that the veteran did 
not exhibit any evidence of nerve injury to the right hand; 
much of his problem was felt to be functional and voluntary 
in nature.

Considering the evidence of record, the Board finds that the 
evidence of record does not support a rating in excess of 40 
percent for compartment syndrome of the right forearm.  The 
claims folder contains multiple reports of inconsistent 
findings as to the current severity of the veteran's 
compartment syndrome of the right forearm.  In an effort to 
resolve the questions raised by the evidentiary 
inconsistencies, the Board remanded the case for further 
evidentiary development.  The only way that the necessary 
evidence can be obtained is through EMG testing.  The veteran 
has refused to undergo any additional EMG testing.  While the 
Board is not in the position to force the veteran to undergo 
any type of invasive procedure, in the absence of these 
diagnostic test results, we are left to consider the 
veteran's appeal based on the evidence which is currently of 
record.  Against this background, it is evident that severe 
incomplete paralysis of all radicular groups in the veteran's 
major upper extremity is not shown.  A rating in excess of 40 
percent for compartment syndrome of the right forearm is not 
warranted and the appeal on this issue is denied.


TDIU

The regulations that govern the granting of a TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1999) stipulate that "[t]otal disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."

38 C.F.R. § 4.16(a) (1999) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provide, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The veteran does not meet the criteria set forth in 38 C.F.R. 
§ 4.16 (1999).  He is compensated under the provisions of 
38 U.S.C.A. § 1151, as if service-connected for compartment 
syndrome of the right forearm, post-operative with weakness 
of the arm and hand (major), rated 40 percent disabling, and 
a donor site scar of the right anterior thigh, rated 
noncompensably disabling.  He is service connected for suture 
scars under the chin, rated noncompensably disabling.  The 
veteran has a combined 40 percent disability rating for these 
disabilities.  VA will grant, on an extraschedular basis, a 
TDIU when the evidence shows that the appellant is precluded, 
by reason of his service- connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment, or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  The VA General Counsel has concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  See VAOPGCPREC 75-91, 57 
Fed. Reg. 2317 (1992).  Thus, the criteria include a 
subjective standard. It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  Id.

Appellate review of the current evidence of record does not 
establish entitlement to a TDIU.  The veteran was born in 
August 1934.  He received his G.E.D. and has had some 
training in small engine repair.  He has worked as a janitor, 
retail sales clerk and small engine repairer.  He reported 
that he last worked in 1974.  The veteran is in receipt of 
Social Security Retirement Benefits based on age entitlement 
and disability due to cardiovascular and back impairments.

The claims folder reflects that the veteran has multiple non-
service-connected disabilities including atherosclerotic 
coronary vascular disease, post-operative radiculopathy at 
L4-5, hypertension, and status post right hemisphere ischemic 
event.

The Board concludes that the objective medical evidence of 
record will not support a finding of TDIU.  The veteran's 
service-connected disabilities are not solely responsible for 
his continued state of unemployment and they do not render 
him unable to gain and maintain substantially gainful 
employment.  As noted above, the veteran's compartment 
syndrome of the right forearm is not shown to be of such 
severity as to prevent him from engaging in all activity.  
There is no medical opinion of record which states that the 
veteran is unable to work as a result of the compartment 
syndrome of the right forearm.  Despite his contentions that 
his right arm is useless, the veteran was observed to have 
continued function of the right forearm including the ability 
to dress himself.  As a result of the veteran's decision not 
to participate in additional EMG testing, we are left to make 
a determination based solely on the evidence of record.  That 
evidence, in conjunction with the evidence concerning the 
veteran's non-service-connected disabilities involving the 
cardiovascular system and back, does not support a finding 
that the veteran is unable to work due solely to his 
compartment syndrome of the right forearm and other service-
connected disabilities.  Entitlement to a TDIU is denied.


ORDER

1.  An increased rating for compartment syndrome of the right 
forearm is denied.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

